Per curiam.
Martin G. Cox petitioned the State Disciplinary Board for voluntary suspension of his license to practice law for a period of two years and, following the suspension, that a third party be appointed to handle all trust funds related to his law practice. The State Disciplinary Board voted to accept the voluntary two-year suspension for violations of Standard 65 of Rule 4-102 and to require petitioner to take the Multi-State Professional Responsibility Examination portion of the Georgia State Bar Examination and to pass the exam.
The violations of Standard 65 resulted from transactions involving the escrow account of Cox & Richard, P.C. The withdrawals caused the account balance to fall below the amount owed to the firm’s clients. The clients have been repaid in full.
Upon review, it is ordered that Cox is suspended from the practice of law for two years, to be readmitted upon his taking and passing the Multi-State Professional Responsibility Examination portion of the Georgia State Bar Examination.

All the Justices concur.